AMENDMENT NO. 2 TO MERGER AGREEMENT AND PLAN OF REORGANIZATION

This Second Amendment to Merger Agreement and Plan of Reorganization (the
“Second Amendment”), is made as of the 11th day of February, 2013 (the
“Effective Date”), by and between Immune Pharmaceuticals Ltd. (“Immune”),
EpiCept Corporation and EpiCept Israel Ltd., an Israeli company (together,
“EpiCept”). Immune and Epicept shall hereinafter sometimes be referred to
collectively as the “Parties”. Capitalized terms used herein and not otherwise
defined shall have the respective definitions ascribed to them in the Merger
Agreement and Plan of Reorganization dated November 7, 2012, as amended by the
Amendment to Merger Agreement and Plan of Reorganization dated November 27, 2012
(the “First Amendment” and together, the “Merger Agreement”).

      WHEREAS,  
The Parties have entered into the Merger Agreement; and
WHEREAS,  
The Parties have entered into the First Amendment allowing Immune to
raise funds through the Private Placement; and
WHEREAS,  
The Parties agree that it may be desirable, from time to time prior
to the Closing, for Immune to use a portion of any proceeds it
receives from a Private Placement to purchase from EpiCept shares of
Parent Common Stock (a “Pre-Merger Investment”); and
WHEREAS,  
The Parties desire to establish the price of shares of Parent Common
Stock to be purchased by Immune from Epicept with a portion of any
proceeds it receives from a Private Placement; and
WHEREAS,  
The Parties agree that the Exchange Ratio, as provided in Section
2.5(b) of the Merger Agreement and modified with the execution of
this Second Amendment, values EpiCept and Immune at approximately
$14 million and $61 million, respectively, for an assumed combined
company valuation of approximately $75 million; and
WHEREAS,  
The Parties desire to provide in the Merger Agreement for an
adjustment of the Exchange Ratio to reflect any Pre-Merger
Investment; and
WHEREAS,  
The Parties also desire to modify the definitions of “Parent’s
Specified Liabilities” and “Company Financial Statements”, as well
as the date that the Company Financial Statements shall be provided
to Parent and to make certain other changes to the Merger Agreement,
as further set forth herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Parties hereby agree as follows:

1. EpiCept and Immune have agreed to add a new Section 2.5(b)(A) to the Merger
Agreement, providing for the adjustment of the Exchange Ratio in the event of
future Pre-Merger Investments, as follows:

“(A) Notwithstanding the provisions of Section 2.5(b) above, in addition to the
Adjustment referred to therein, the number of Merger Shares will be further
increased as set forth below in this Section 2.5(b)(A) if, at any time and from
time to time prior to the Merger Effective Time, Company shall use any proceeds
it receives from a Private Placement to purchase from Parent             shares
of Parent Common Stock, which Parent agrees it is willing to sell to the Company
at a purchase price of $0.13 per share (a “Pre-Merger Investment”). Any shares
of Parent Company Stock issued to Immune in consideration for the Pre-Merger
Investment will be cancelled at the Merger Effective Time, but the number of
Merger Shares shall be adjusted upon Closing such that, for each $100,000
invested by Company in Parent pursuant to a Pre-Merger Investment (up to an
aggregate of $500,000), the percentage of the Adjusted Fully Diluted Parent
Capitalization that the Merger Shares shall constitute will be increased by an
additional 0.7%. The adjustments referred to in this Section 2.5(b)(A) shall be
referred to as the “Additional Adjustment”. Any references in this Agreement
(other than in Section 2.5(b)) to the Adjustment shall be deemed to include the
Additional Adjustment.”

2. The parties will negotiate any further adjustments to the Additional
Adjustment that will apply to amounts in excess of $500,000 that the Company
invests in Parent. The parties confirm that any amounts loaned to Parent by the
Company shall be governed by the provisions of Section 5.22 of the Merger
Agreement.

3. The proceeds of a Pre-Merger Investment shall be used to primarily to reduce
Parent’s outstanding payables, liabilities, commitments and contingent
liabilities and also to cover operating expenses. In the event of a Pre-Merger
Investment, the Company shall have the right to closely review and approve
Parent’s monthly budget.

4. Notwithstanding Section 3.4 to the Merger Agreement, the period prescribed
for the Company to obtain, and provide Parent with copies of, the Additional
Consents is extended to March 31, 2013.

5. The term “Parent’s Specified Liabilities” as defined in the Merger Agreement
shall be amended by adding the following sentence:

“Notwithstanding the foregoing, Parent’s Specified Liabilities will not include
any of Parent’s obligations identified in clauses (i) through (iv) above for
which, at the Merger Effective Time, there exist binding agreements between
Parent and third parties providing for the agreement of such third parties to
accept             shares of Parent Common Stock following the Merger Effective
Time in lieu of payment by Parent of such obligations.”

6. Section 3.25(a) of the Merger Agreement is deleted and the following is
substituted in lieu thereof:



      “(a) The Company has agreed to use its best efforts to deliver to Parent
on or before February 28, 2013, copies of the audited balance sheets of the
Company and the audited statements of operations, and audited changes in
shareholders’ equity and cash flows, through December 31, 2012, required for the
proxy statement or Registration Statement on Form S-4 (collectively, the
“Company Financial Statements”). The Company Financial Statements (including the
related notes) will be prepared in accordance with GAAP during the periods
involved, and will present fairly the consolidated financial position of the
Company as of the respective dates set forth therein, and the consolidated
results of the Company’s operations and its cash flows for the respective
periods set forth therein in accordance with GAAP.”

7. The first sentence of Section 5.18(b) of the Merger Agreement shall be
amended by replacing the words “January 31, 2013” with the words “February 28,
2013”.

8. Section 10.1(c)(iii) of the Merger Agreement is deleted and replaced with the
following:

“If the Company does not deliver to Parent the Company Financial Statements on
or before February 28, 2013.”

9. The term “Charter Amendments” as defined in the Merger Agreement shall be
changed to “Charter Amendment” and amended by deleting clause (ii) thereof, and
all references in the Merger Agreement thereto shall likewise be amended to
refer to the “Charter Amendment”.

10. Unless amended hereby, all provisions of the Merger Agreement shall remain
in full force and effect.

[The remainder of this page was intentionally left blank]

1

IN WITNESS WHEREOF, the Parties hereto have executed this Second Amendment as of
the Effective Date.

EPICEPT CORPORATION

By:      
Name: Robert W. Cook
Title: President


EPICEPT ISRAEL LTD.

BY: EPICEPT CORPORATION

By:      
Name: Robert W. Cook
Title: President


IMMUNE PHARMACEUTICALS LTD.

By:      
Name: Dr. Daniel Gedeon Teper
Title: Chief Executive Officer


2